Case 1:20-cv-04696-NLH-JS Document 16 Filed 12/14/20 Page 1 of 9 PageID: 148



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   YAMAHA MOTOR FINANCE
                                          No. 1: 20-cv-04696-NLH-JS
   CORPORATION, U.S.A.,

                  Plaintiff,              OPINION
         v.

   ML COUNTRY CLUB LLC,

                  Defendant.



APPEARANCES:

MARTIN C. BRYCE, JR.
SADE C. CALIN
BALLARD SPAHR LLP
210 LAKE DRIVE EAST
SUITE 200
CHERRY HILL, NJ 08002

     Attorneys for Plaintiff Yamaha Motor Finance Corporation,
     U.S.A.

E. RICHARD DRESSEL, I
JEREMY S. COLE
LEX NOVA LAW, LLC
1810 CHAPEL AVENUE
SUITE 200
CHERRY HILL, NJ 08002

     Attorneys for Defendant ML Country Club LLC.

HILLMAN, District Judge

     This matter concerns a dispute over whether Defendant ML

Country Club LLC has breached its leasing agreement for golf

carts.   Plaintiff Yamaha Motor Finance Corporation, U.S.A.
Case 1:20-cv-04696-NLH-JS Document 16 Filed 12/14/20 Page 2 of 9 PageID: 149



alleges that the parties entered into the leasing agreement on

December 1, 2016, under which Plaintiff leased Defendant 75 golf

carts, and Defendant agreed to make twenty-four (24) payments

starting May 1, 2017 and ending October 1, 2020.          (ECF No. 1 at

¶ 8-11).   Plaintiff further alleges that Defendant breached the

Lease Agreement by failing to make the payment that became due

in June 2019, and has continued to fail to make the required

payments ever since.     After attempts to resolve the dispute out

of court failed, Plaintiff commenced this action on April 21,

2020, asserting five state law causes of action for breach of

lease agreement, unjust enrichment, replevin, specific

performance, and conversion.

     On May 12, shortly after filing its Complaint, Plaintiff

filed the presently pending Motion for Return of Property. (ECF

No. 12).   In its motion, Plaintiff requests that the Court issue

a writ of replevin pursuant to New Jersey state law granting

them possession of the golf carts pending final judgment.

According to Plaintiff, the motion must be analyzed and ruled

upon based on the relevant state laws governing pre-judgment

remedies in the form of a writ of replevin.         Defendant has

opposed the motion, arguing instead that, at its core,

Plaintiff’s motion is in fact a motion for a preliminary

injunction, and that therefore the relevant analytical framework

for ruling on the motion is the federal standard for granting

                                     2
Case 1:20-cv-04696-NLH-JS Document 16 Filed 12/14/20 Page 3 of 9 PageID: 150



preliminary injunctions pursuant to Federal Rule of Civil

Procedure 65.    (ECF No. 12).     Accordingly, the Court issues this

Opinion to clarify the proper standard under which Plaintiff’s

motion will be analyzed, and to set forth the next steps to be

taken in this proceeding.

     A. Subject Matter Jurisdiction

     The Court has subject matter jurisdiction over this matter

pursuant to 28 U.S.C. § 1331, as there is complete diversity of

citizenship between the parties and the amount in controversy

exceeds $75,000.

     B. Analysis

     As explained above, before the Court can properly analyze

and rule upon the present motion, it must first resolve the

parties’ initial dispute over which statute, and which

standards, apply — and whether Plaintiff’s “Motion for Return of

Property” must instead be refiled in the form of a motion for a

preliminary injunction.      Plaintiff seeks a writ of replevin

under N.J.S.A. 2B:50-1, N.J.S.A. 2B:50-2, and New Jersey Court

Rule 4:61-2, the New Jersey statutes and Court Rule governing

replevin actions and writs of replevin in New Jersey.           It argues

that these provisions are made applicable to this proceeding

under Federal Rule of Civil Procedure 64, which provides that in

a federal action “every remedy is available that, under the law

of the state where the court is located, provides for seizing a

                                     3
Case 1:20-cv-04696-NLH-JS Document 16 Filed 12/14/20 Page 4 of 9 PageID: 151



person or property to secure satisfaction of the potential

judgment,” and explicitly lists replevin as an available remedy.

     Defendant, alternatively, argues that Plaintiff’s motion,

which seeks the remedy of an order granting it pre-judgment

possession over the golf carts in question, is actually seeking

relief in the form of a preliminary injunction.          Defendant

argues that, as this action is in federal court, the relevant

rule to apply here is instead Federal Rule of Civil Procedure

65, which governs preliminary injunctions.         As the central

support for its argument, Defendant points the Court to VW

Credit, Inc. v. CTE2, LLC, No. 2:19-cv-19523-CCC-ESK, 2019 WL

6649381 (D.N.J. Dec. 6, 2019) and Israel Discount Bank of N.Y.

v. H.N. Int’l Grp. Inc., No. 16-6258-BRM-LHG, 2016 WL 6023155

(D.N.J. Oct. 14, 2016).      Defendant argues that both of those

cases addressed requests for writs of replevin by applying the

relevant standards for preliminary injunctions, and that they

demonstrate that this is the proper approach for ruling on the

present motion here.

     Having reviewed the relevant rules and case law, the Court

agrees with Plaintiff, and finds that New Jersey law on writs of

replevin and the relevant standards it provides govern here by

application of Federal Rule of Civil Procedure 64, separate and

independent of Rule 65.      Having reviewed the cases cited to by

Defendant, the Court finds that they do not support its

                                     4
Case 1:20-cv-04696-NLH-JS Document 16 Filed 12/14/20 Page 5 of 9 PageID: 152



argument.   Defendant is correct that the courts in VW Credit and

Israel Discount Bank analyzed those plaintiffs’ requests for

writs of replevin by applying the standard elements parties must

demonstrate in moving for a preliminary injunction. VW Credit,

2019 WL 6649381 at *1-2; Israel Discount Bank, 2016 WL 6023155

at *3.   However, closer review of those opinions makes clear

that the plaintiffs had actively pursued their requested

remedies under the standards for a preliminary injunction.            The

plaintiff in VW Credit filed an application for “preliminary

injunctive relief of an Order of Possession and Writ of

Replevin,” which went unopposed by the defendant in that action.

2019 WL 6649381 at *1.     Similarly, the plaintiff in Israel

Discount Bank filed a motion “seek[ing] a temporary restraining

order, pursuant to Fed. R. Civ. P. 65.”         2016 WL 6023155 at *3.

Accordingly, faced with the purposeful decisions of the

plaintiffs before them to file motions for preliminary

injunctions, those courts applied the relevant federal standard

for preliminary injunctions.

     However, courts in this district faced with motions for

pre-judgment writs under Rule 64 that were not accompanied by

any motion for a preliminary injunction have simply applied the

relevant New Jersey laws and standards.         In GE Capital Corp. v.

Oncology Assocs. of Ocean Cty. LLC, No. 10–1972 (AET), 2011 WL

6179255 (D.N.J. Dec. 12, 2011), the court was faced with exactly

                                     5
Case 1:20-cv-04696-NLH-JS Document 16 Filed 12/14/20 Page 6 of 9 PageID: 153



such a situation.     There, a magistrate judge had previously

issued a report and recommendation granting the plaintiff’s

party’s “motion for replevin.”       Id. at 1.    After the defendants

objected to the magistrate judge’s recommendation and report,

the court, engaging in de novo review, directly applied the

“probability of final judgment” standard put forth by N.J.S.A.

2B:50-2 for granting pre-judgment writs of replevin and adopted

the report and recommendation.       Id. at 4, 7.

     Further, while there is limited case law directly

addressing writs of replevin under New Jersey law and Rule 64 in

this district, the Court’s review of prior cases analyzing

closely related motions for writs of attachment in this district

reveals that those cases follow the same pattern.          Writs of

attachment are governed by similar New Jersey laws, N.J.S.A §

2A:26–2(a) and New Jersey Court Rule 4:60-5(a), and like writs

of replevin are made applicable to proceedings in federal court

under Rule 64.    In cases where the plaintiff chose to file a

motion for a preliminary injunction requesting a pre-judgment

writ of attachment, some courts have utilized the standards and

elements for preliminary injunctions under federal law.             See,

e.g., Edelson v. Cheung, No. 13–5870 (JLL), 2015 WL 5316651, at

*4-5, 8 (D.N.J. 2015).     However, in cases in which the party

simply filed a motion for a writ of attachment, courts have

stated that under Rule 64 the relevant state law governs such

                                     6
Case 1:20-cv-04696-NLH-JS Document 16 Filed 12/14/20 Page 7 of 9 PageID: 154



motions, and then directly applied the relevant N.J.S.A.

provision and applicable New Jersey Court Rule to the issue.

See, e.g., Scaba v. Jetsmarter, Inc., No. 18-17262 (MAS) (DEA),

2019 WL 3947510, at *7-8 (D.N.J. 2019); Wilson v. Parker, No.

18-2954-BRM-DEA, 2018 WL 6696783, at *6-7 (D.N.J. 2018).            As

such courts have noted, “[p]ursuant to Federal Rule of Civil

Procedure 64, a federal court must apply the laws of the state

in which it sits in determining whether” pre-judgment remedies

are appropriate.    Wilson, 2018 WL 6696783, at *6 (citing Granny

Goose Foods v. Bhd. of Teamsters, Local No. 70, 415 U.S. 423,

436 n.10 (1974)).     See also 11A Charles Alan Wright & Arthur R.

Miller, Fed. Prac. & Proc. Civ. §§ 2932-2933 (3d ed.) (stating

that “state law ordinarily determines when and how a provisional

remedy is obtained” and “provisional remedies usually are

available under the circumstances and in the manner provided by

state law”).

     Lastly, the Court applies the interpretative standard that

Rule 64 and 65 must be read in pari materia so as to determine

the meaning and scope of each of them and to avoid redundancies

and surplusage.    Like Rule 65, Rule 64 allows for preliminary

relief prior to a final judgment: “provid[ing] for seizing a

person or property to secure the satisfaction of the potential

judgment.” Fed. R. Civ. P. 64(a).        By the plain language of the

Rule, such remedies are available “[a]t the commencement of and

                                     7
Case 1:20-cv-04696-NLH-JS Document 16 Filed 12/14/20 Page 8 of 9 PageID: 155



throughout an action . . . .”       Id.   Moreover, the rule expressly

provides for the application of a state standard for the

availability of the remedy, as this case demonstrates a standard

that may or may not be the same standard for a preliminary

injunction. 1   Simply put, if a motion for replevin, or arrest or

attachment for that matter, were governed by Rule 65, a Rule

which also provides for interim relief, there would no need for

Rule 64.   Clearly, the structure and plain language of the

Rules, when read side by side, counsel that certain unique

common law pre-judgment remedies may be sought under Rule 64 and

not solely under Rule 65.

     Accordingly, the Court finds that through Rule 64, New

Jersey state law governing writs of replevin applies to

Plaintiff’s motion.     N.J.S.A. § 2B:50-1 provides that “[a]

person seeking recovery of goods wrongly held by another may

bring an action for replevin in the Superior Court. If the

person establishes the cause of action, the court shall enter an

order granting possession.”      N.J.S.A. § 2B:50-2, which governs

pre-judgment writs, states that “[i]f the court, after notice




1 As set forth below, a party seeking replevin must merely show
“a probability of final judgment for plaintiff.” N.J.S.A. §
2B:50-2. While this is likely an analog to Rule 65’s likelihood
of success standard, a moving plaintiff under New Jersey state
law need not also show irreparable harm, and if those first two
prongs are met, that the balance of harms and public policy
support interim relief.
                                     8
Case 1:20-cv-04696-NLH-JS Document 16 Filed 12/14/20 Page 9 of 9 PageID: 156



and hearing, and based upon filed papers and testimony, if any,

finds a probability of final judgment for the plaintiff, it may,

prior to final judgment: a. grant possession of the goods to the

plaintiff; or b. order other just relief.”         Plaintiff here has

alleged a cause of action for replevin, and now seeks a writ of

replevin granting it pre-judgment possession of the golf carts

in question.    Therefore, the relevant question before this Court

for the purposes of the present motion is whether Plaintiff has

a “probability of final judgment” on its claims in this action.

     The Court further finds that oral argument will aid in the

Court’s analysis of Plaintiff’s motion.         Accordingly, the Court

will order the parties to contact the Court’s Courtroom Deputy

for the purposes of setting a date and time convenient to both

parties and the Court for a hearing using Zoom.gov technology to

be conducted in the next 30 days.        The Court will further order

the parties to file a joint letter to the Court by December 18,

2020, advising the Court on the parties’ views as to whether

live remote testimony at that hearing is necessary for the

purposes of Plaintiff’s motion.

     An appropriate Order will be entered.



Date: December 14, 2020                   /s Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     9
